LINN, Circuit Judge.

ORDER

Kevin Barnes et al. (Barnes) notify the court that the United States Court of Federal Claims has requested that this court dismiss “the entire matter on appeal, without prejudice, and remand to this court for the purpose of addressing all outstanding matters.” We treat Barnes’ notification as a motion to remand. The United States has not responded.
On October 17, 2002, we remanded to the trial court for the purpose of allowing Barnes to file a motion for clarification because it was not clear that a final judgment had been issued as to all claims and all plaintiffs. On January 22, 2003, the trial court responded that a final judgment had not yet been issued and thus requested that this court dismiss Barnes’ appeal and remand to the trial court. Because the trial court has not issued a final judgment, we agree that it is appropriate to remand.
Barnes also requests that the court relieve him from the requirement of filing periodic status reports. In light of our decision to remand, Barnes need not file additional status reports.
Accordingly,
IT IS ORDERED THAT:
(1) Barnes’ unopposed motion to remand is granted.
(2) All other pending motions are moot.